DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-5, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rahman et al. (hereinafter “Rahman”, US 2007/0250713) in view of Kumar et al. (hereinafter “Kumar”, US 2018/0288618).
Regarding claims 1, and 8, Rahman discloses a method, and an access point comprising: 

in response to an acknowledgement from the mesh portal that the identity information is valid, establishing a secured connection with a server (i.e., in response to receiving the Mesh Association Response in 509, establishing a secured connection with controller 123 as described in paragraphs 0065-0072, and as shown in Figs. 3 & 4);  9083280216/811,424 
3obtaining, from the server and via the secured connection, configuration information of the access point (i.e., exchanging information and obtaining keys as described in paragraphs 0065-0072); and 
establishing a mesh link between the access point and the mesh network based on the configuration information to switch the access point from the recovery mode to a normal mode (i.e., child mesh AP 105 is successfully connected to the mesh network as described in paragraphs 0073-0075).  
Rahman, however, does not expressly disclose:

wherein the identity information is verified based on registration of the access point in the server. 
In a similar endeavor, Kumar discloses bootstrapping in a secure wireless network.  Kumar also disclose:
establishing, by an access point in a recovery mode, an unsecured connection with a mesh portal (i.e., border router 210 as shown in Fig. 2, and as described in paragraph 0047) in a mesh network based on a specific credential of the access point and the mesh portal (i.e., routing the joining messages between the nodes and the configurator 200 as described in paragraph 0047, and Abstract); and
wherein the identity information is verified based on registration of the access point in the server (i.e., based on joining messages exchanged between nodes and the configurator 200 (i.e., server of claim language) as described in paragraphs 0010-0011, 0035 and 0047). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to authenticate and enable the access point to join the mesh network. 
With further regard to claim 1, Rahman also discloses an access point (i.e., child mesh AP 105 as shown in Fig. 2) includes a processor (i.e., AP control processor 207); and a memory coupled to the processor (i.e., memory 209 is coupled to processor 207), 

Regarding claims 2, and 9, Rahman, and Kumar disclose all limitations recited within claims as described above.  Rahman also discloses wherein the acts further comprise: 
scanning mesh portals in proximity of the access point to determine the mesh portal (i.e., scanning neighbors as described in paragraph 0056); and 

Regarding claims 3, and 10, Rahman, and Kumar disclose all limitations recited within claims as described above.  Rahman also discloses wherein the establishing a secured connection with server comprises: establishing the secured connection with the server via the mesh portal (i.e., establishing a secured connection with controller 123 as shown in Figs. 3 & 4).  

Regarding claims 4, and 11, Rahman, and Kumar disclose all limitations recited within claims as described above.  Rahman also discloses wherein the establishing the secured connection with the server via the mesh portal comprises: 
generating a shared key between the access point and the mesh portal (i.e., a master shared key used between child mesh AP 105 and parent mesh AP 114 as described in paragraphs 0067-0072, and 0078, and as shown in Fig. 6A); 9083280216/811,424 
2reestablishing a connection with the mesh portal based on the shared key (i.e., re-authentication as described in paragraph 0076-0084); and 


Regarding claims 5, and 12, Rahman, and Kumar disclose all limitations recited within claims as described above.  Rahman also discloses wherein the establishing a mesh link with the mesh network comprises: 
determining, from the configuration information, a role of the access point indicative of whether the access point acts as a mesh portal or a mesh point in the mesh network (i.e., roll the AP can play in the mesh network as described in paragraphs 0027, and 0126); and 
establishing the mesh link with the mesh network based on the role of the access point (see Figs. 4 & 5 and its descriptions).  


Claim 6-7, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Rahman in view of Kumar and further in view of Uscumlic et al. (hereinafter “Uscumlic”, US 2020/0389386).
Regarding claims 6, and 13, Rahman, and Kumar disclose all limitations recited within claims as described above.  Rahman further discloses detecting a mesh link between the access point and the mesh network (i.e., select and carry out mutual 
In a similar endeavor, Uscumlic discloses dynamic shared protection using redundant network paths.  Uscumlic also discloses wherein the determination that the access point is unconnected to a mesh network is made by: 
in accordance with a determination that no mesh link between the access point and the mesh network is detected within a predetermined period of time, determining that the access point is unconnected to the mesh network (i.e., a time interval to detect link failure as described in paragraph 0040).  
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to improve the reliability in the mesh network.  

Regarding claims 7, and 14, Rahman, and Kumar disclose all limitations recited within claims as described above, but do not expressly disclose features of these claims.
In a similar endeavor, Uscumlic discloses dynamic shared protection using redundant network paths.  Uscumlic also discloses wherein the determination that the access point is unconnected to a mesh network is made by: 
in accordance with a determination that the access point loses an original mesh link with the mesh network, initiating a recovery of the original mesh link (i.e., determining link failure as described in paragraph 0040);  

Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to improve the reliability in the mesh network.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644